As filed with the Securities and Exchange Commission on January 28, 2011 RegistrationNo. 333-145138 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 POLYMER GROUP, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 57-1003983 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) 9335 Harris Corners Parkway, Suite 300 Charlotte, North Carolina 28269 (704) 697-5100 (Address, Including Zip Code, and Telephone Number, Including Area Code, of Registrant’s Principal Executive Offices) Daniel L. Rikard Senior Vice President, General Counsel and Secretary Polymer Group, Inc. 9335 Harris Corners Parkway, Suite 300 Charlotte, North Carolina 28269 (704) 697-5100 (Name, Address, Including Zip Code, and Telephone Number, Including Area Code, of Agent for Service) Approximate date of commencement of proposed sale to the public: Not applicable. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. o If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. o If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. o If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. o If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. o Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer £ Accelerated Filer £ Non-Accelerated Filer R Smaller Reporting Company £ (Do not check if a smaller reporting company) TERMINATION OF REGISTRATION On January 28, 2011, pursuant to that certain Agreement and Plan of Merger, dated as of October 4, 2010 (the “Merger Agreement”), among Polymer Group, Inc., a Delaware corporation (“PGI”), Scorpio Acquisition Corporation, a Delaware corporation (“Parent”), Scorpio Merger Sub Corporation, a Delaware corporation (“Merger Sub”), and MatlinPatterson Global Opportunities Partners L.P. (the “Stockholder Representative”), Merger Sub merged with and into the PGI (the “Merger”), with PGI being the surviving entity and becoming a wholly-owned subsidiary of Parent. The Registration Statement on Form S-3 (File No. 333-145138) (the “Registration Statement”) was originally filed in connection with PGI’s contractual obligations to maintain an effective resale registration statement for certain of its security holders.However, as a result of the Merger, such obligations have been terminated.PGI has not sold any securities pursuant to the Registration Statement and hereby removes from registration any and all securities under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-3 and has duly caused this Post-Effective Amendment No. 1 to Registration Statement on Form S-3 to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Charlotte, State of North Carolina, on January 28, 2011. POLYMER GROUP, INC. Registrant /s/ Dennis E. Norman Dennis E. Norman Executive Vice President and Chief Financial Officer (Principal Financial and Accounting Officer) Pursuant to the requirements of the Securities Act of 1933, this Post-Effective Amendment No. 1 to Registration Statement on Form S-3 has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Veronica M. Hagen Chief Executive Officer and Director January 28, 2011 Veronica M. Hagen (Principal Executive Officer) /s/ Dennis E. Norman Executive Vice President and Chief Financial Officer (Principal Financial and January 28, 2011 Dennis E. Norman Accounting Officer) /s/ James Anderson Vice President and Chief Accounting Officer January 28, 2011 James Anderson (Principal Accounting Officer) /s/ Chinh E. Chu Director January 28, 2011 Chinh E. Chu /s/ Anjan Mukherjee Director January 28, 2011 Anjan Mukherjee /s/ Jason Giordano Director January 28, 2011 Jason Giordano
